Order entered January 11, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00143-CV

                      THEODORE SIMMONS, Appellant

                                       V.

                      MIDLAND FUNDING, LLC, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-01681-C

                                    ORDER

      We REINSTATE this appeal which we abated December 22, 2020 to allow

the trial court an opportunity to conduct a hearing to determine if the reporter’s

record of the September 12, 2019 trial contains inaccuracies and/or omissions as

asserted by appellant in a December 9, 2020 motion. The hearing was to be held

by January 8, 2021.

      Before the Court is the trial court’s request for an extension of time to

conduct the hearing. We GRANT the request and ORDER the trial court to
conduct the hearing no later than January 25, 2021. The findings requested of

the trial court in our December 22nd order shall be included in a supplemental

clerk’s record to be filed no later than January 27, 2021. A reporter’s record of

the hearing shall also be filed no later than January 27, 2021. The portion of our

December 22nd order concerning the filing of a conforming record should the trial

court determine the reporter’s record of the September 2019 trial contains

inaccuracies and omissions REMAINS IN EFFECT.

      Appellant’s motion for reconsideration of the Court’s December 8, 2020

order denying appellant’s motion to abate for findings and conclusions under

Texas Rule of Appellate Procedure 296, motion for extension of time to file his

brief, and motion for judicial notice remain pending.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No.3;

Dallas County Clerk John F. Warren; Janet Wright, Official Court Reporter for

County Court at Law No. 3; LaToya Young, the reporter responsible for the record

of the September 2019 trial; and, the parties.

      We again ABATE the appeal to allow the trial court an opportunity to

conduct the hearing. The appeal will be reinstated no later than February 5, 2021.

                                                 /s/   ROBERT D. BURNS, III
                                                       CHIEF JUSTICE